Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 1 of 47 PageID 678




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

    IAN CHAD WEBSTER,

                           Petitioner,

    vs.                                             Case No.:   3:17-cv-904-J-32PDB

    SECRETARY, FLORIDA DEPARTMENT
    OF CORRECTIONS,

                           Respondent.
                                                /

                                            ORDER
          I.      Status


               Petitioner, an inmate of the Florida penal system, initiated this case by

    filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254. (Doc.

    1). He challenges a state court (Duval County, Florida) judgment of conviction

    and sentence for conspiracy to traffic cocaine, possession of cocaine while armed,

    and tampering with evidence. Respondent opposes the Petition. (Doc. 15,

    Response; Doc. 15-1 through Doc. 15-4, Respondent’s Exhibits (“Resp. Ex.”)).

    Petitioner has filed a reply brief. (Doc. 21). 1 Thus, the case is ripe for review.


    1       In his reply, Petitioner states that he never received a copy of the Respondent’s
    response. (Doc. 21 at 1, 4). However, one month before he filed the reply brief, the
    Court granted Petitioner an extension of time to file a reply and instructed the Clerk’s
    office to send him a one-time courtesy copy of the response (Doc. 15) without exhibits.
    (Doc. 20). The Court’s docket (which contains entries viewable only by the Court)
    reflects that copies were mailed to Petitioner the next day, and that the mail was not
    returned as undeliverable.
                                               1
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 2 of 47 PageID 679




        II.      Procedural Background

              This case began in early 2011 when Petitioner was arrested and charged

    with possession of cocaine while armed (“Case Number 11-743”). (Resp. Ex. A

    at 21-22). 2 Petitioner pleaded guilty to the offense and received a probationary

    sentence. (See id. at 52-57). However, he was later charged with committing two

    more crimes while on probation. First, he was charged with conspiracy to traffic

    more than 400 grams of cocaine (“Case Number 12-1635”). (Id. at 66). Pursuant

    to a negotiated plea agreement, Petitioner pleaded guilty to that charge,

    admitted to violating his probation, and agreed to assist the State in

    prosecuting other drug offenses. Under the agreement, Petitioner’s sentencing

    range would depend on his level of cooperation and assistance. Then, while

    working for the police, he was arrested for tampering with evidence (“Case

    Number 12-4761”). (Id. at 77-79). The State alleged that after Petitioner made

    a controlled purchase of crack cocaine, video captured him taking a portion of

    the cocaine for himself. (Id. at 78, 84). Petitioner pleaded guilty to tampering

    with evidence as well. (Id. at 138-39).

              Based on his guilty pleas, the trial court adjudicated Petitioner guilty of

    each offense charged in Case Numbers 11-743, 12-1635, and 12-4761. The court

    sentenced Petitioner to 20 years in prison for conspiracy to traffic cocaine. (Id.



    2     Unless otherwise noted, citations to Respondent’s exhibits will refer to the
    Bates-stamp page number on the bottom-center of each page.


                                               2
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 3 of 47 PageID 680




    at 132-37). The court also revoked Petitioner’s probation for possession of

    cocaine while armed and sentenced him to 15 years in prison for that offense,

    as well as 5 years in prison for tampering with evidence, all sentences to run

    concurrently. (Id. at 127-31, 154-47).

          Petitioner appealed his sentence to the First District Court of Appeal

    (“First DCA”). On direct appeal, Petitioner’s public defender filed a brief

    pursuant to Anders v. California, 386 U.S. 738 (1967). (Resp. Ex. C). Petitioner

    did not file a pro se brief on his behalf. On July 10, 2013, the First DCA per

    curiam affirmed Petitioner’s conviction and sentence. Webster v. State, 116 So.

    3d 1269 (Fla. 1st DCA 2013); (Resp. Ex. D).

          On January 8, 2014, Petitioner filed a motion for post-conviction relief in

    the trial court pursuant to Rule 3.850, Florida Rules of Criminal Procedure.

    (Resp. Ex. F at 1-16). Petitioner filed an Amended Rule 3.850 Motion on August

    29, 2016. (Resp. Ex. F at 37-51). Petitioner argued, among other things, that his

    guilty plea was unknowing and involuntary and that his trial counsel, Charles

    Truncale, gave ineffective assistance. The trial court denied the Amended Rule

    3.850 Motion on October 4, 2016. (Id. at 52-190). Petitioner appealed the denial

    of the Amended Rule 3.850 Motion to the First DCA, which dismissed the appeal

    on February 7, 2017 because Petitioner did not file a timely notice of appeal.

    Webster v. State, 229 So. 3d 1227 (Fla. 1st DCA 2017); (Resp. Exs. G, H). The

    instant federal habeas petition followed.


                                             3
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 4 of 47 PageID 681




       III.   Governing Legal Principles

          A. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016). “‘The purpose of AEDPA is to ensure that federal habeas relief functions

    as a guard against extreme malfunctions in the state criminal justice systems,

    and not as a means of error correction.’” Id. (quoting Greene v. Fisher, 565 U.S.

    34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale for the state court’s

    decision to qualify as an adjudication on the merits. See Harrington v. Richter,

    562 U.S. 86, 100 (2011). Where the state court’s adjudication on the merits is

    unaccompanied by an explanation,

          the federal court should “look through” the unexplained decision to
          the last related state-court decision that does provide a relevant
          rationale. It should then presume that the unexplained decision
          adopted the same reasoning. But the State may rebut the
          presumption by showing that the unexplained affirmance relied or
          most likely did rely on different grounds than the lower state court’s
          decision, such as alternative grounds for affirmance that were
          briefed or argued to the state supreme court or obvious in the record
          it reviewed.


                                             4
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 5 of 47 PageID 682




    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

          AEDPA “imposes a highly deferential standard for evaluating state
          court rulings” and “demands that state-court decisions be given the
          benefit of the doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010)
          (internal quotation marks omitted). “A state court’s determination
          that a claim lacks merit precludes federal habeas relief so long as
          fairminded jurists could disagree on the correctness of the state
          court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011)
          (internal quotation marks omitted). “It bears repeating that even a
          strong case for relief does not mean the state court’s contrary
          conclusion was unreasonable.” Id. [at 102] (citing Lockyer v.
          Andrade, 538 U.S. 63, 75 (2003)). The Supreme Court has
          repeatedly instructed lower federal courts that an unreasonable
          application of law requires more than mere error or even clear
          error. See, e.g., Mitchell v. Esparza, 540 U.S. 12, 18 (2003); Lockyer,
          538 U.S. at 75 (“The gloss of clear error fails to give proper deference
          to state courts by conflating error (even clear error) with
          unreasonableness.”); Williams v. Taylor, 529 U.S. 362, 410 (2000)
          (“[A]n unreasonable application of federal law is different from an
          incorrect application of federal law.”).




                                             5
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 6 of 47 PageID 683




    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Exhaustion and Procedural Default

          There are prerequisites to federal habeas review. Before bringing a § 2254

    action in federal court, a petitioner must exhaust all state court remedies that

    are available for challenging his state conviction. See 28 U.S.C. § 2254(b)(1)(A).

    To exhaust state remedies, the petitioner must “fairly present[]” every issue

    raised in his federal petition to the state’s highest court, either on direct appeal

    or on collateral review. Castille v. Peoples, 489 U.S. 346, 351 (1989) (emphasis

    omitted). Thus, to properly exhaust a claim, “state prisoners must give the state

    courts one full opportunity to resolve any constitutional issues by invoking one

    complete round of the State’s established appellate review process.” O’Sullivan

    v. Boerckel, 526 U.S. 838, 845 (1999); see also Pope v. Rich, 358 F.3d 852, 854

    (11th Cir. 2004) (noting “that Boerckel applies to the state collateral review

    process as well as the direct appeal process.”).

          In addressing exhaustion, the United States Supreme Court explained:

          Before seeking a federal writ of habeas corpus, a state prisoner
          must exhaust available state remedies, 28 U.S.C. § 2254(b)(1),
          thereby giving the State the “‘opportunity to pass upon and correct’
          alleged violations of its prisoners’ federal rights.’” Duncan v. Henry,
          513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d 865 (1995) (per
          curiam) (quoting Picard v. Connor, 404 U.S. 270, 275, 92 S. Ct. 509,
          30 L.Ed.2d 438 (1971)). To provide the State with the necessary
          “opportunity,” the prisoner must “fairly present” his claim in each
          appropriate state court (including a state supreme court with


                                             6
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 7 of 47 PageID 684




          powers of discretionary review), thereby alerting that court to the
          federal nature of the claim. Duncan, supra, at 365-366, 115 S. Ct.
          887; O’Sullivan v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
          L.Ed.2d 1 (1999).

    Baldwin v. Reese, 541 U.S. 27, 29 (2004).

          A state prisoner’s failure to properly exhaust available state remedies

    results in a procedural default, which raises a potential bar to federal habeas

    review. The United States Supreme Court has explained the doctrine of

    procedural default as follows:

          Federal habeas courts reviewing the constitutionality of a state
          prisoner’s conviction and sentence are guided by rules designed to
          ensure that state-court judgments are accorded the finality and
          respect necessary to preserve the integrity of legal proceedings
          within our system of federalism. These rules include the doctrine of
          procedural default, under which a federal court will not review the
          merits of claims, including constitutional claims, that a state court
          declined to hear because the prisoner failed to abide by a state
          procedural rule. See, e.g., Coleman,[3] supra, at 747–748, 111 S. Ct.
          2546; Sykes,[4] supra, at 84–85, 97 S. Ct. 2497. A state court’s
          invocation of a procedural rule to deny a prisoner’s claims precludes
          federal review of the claims if, among other requisites, the state
          procedural rule is a nonfederal ground adequate to support the
          judgment and the rule is firmly established and consistently
          followed. See, e.g., Walker v. Martin, 562 U.S. —, —, 131 S. Ct.
          1120, 1127–1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler, 558 U.S.
          —, —, 130 S. Ct. 612, 617–618, 175 L.Ed.2d 417 (2009). The doctrine
          barring procedurally defaulted claims from being heard is not
          without exceptions. A prisoner may obtain federal review of a
          defaulted claim by showing cause for the default and prejudice from



    3     Coleman v. Thompson, 501 U.S. 722 (1991).

    4     Wainwright v. Sykes, 433 U.S. 72 (1977).



                                            7
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 8 of 47 PageID 685




          a violation of federal law. See Coleman, 501 U.S., at 750, 111 S. Ct.
          2546.

    Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be

    excused under certain circumstances. Notwithstanding that a claim has been

    procedurally defaulted, a federal court may still consider the claim if a state

    habeas petitioner can show either (1) cause for and actual prejudice from the

    default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

    1144, 1157 (11th Cir. 2010). For a petitioner to establish cause and prejudice,

          the procedural default “must result from some objective factor
          external to the defense that prevented [him] from raising the claim
          and which cannot be fairly attributable to his own conduct.” McCoy
          v. Newsome, 953 F.2d 1252, 1258 (11th Cir. 1992) (quoting Carrier,
          477 U.S. at 488, 106 S. Ct. 2639).[5] Under the prejudice prong, [a
          petitioner] must show that “the errors at trial actually and
          substantially disadvantaged his defense so that he was denied
          fundamental fairness.” Id. at 1261 (quoting Carrier, 477 U.S. at
          494, 106 S. Ct. 2639).

    Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

          In the absence of a showing of cause and prejudice, a petitioner may

    receive consideration on the merits of a procedurally defaulted claim if the

    petitioner can establish that a fundamental miscarriage of justice – that is, the

    incarceration of one who is actually innocent – otherwise would result. The

    Eleventh Circuit has explained:

          [I]f a petitioner cannot show cause and prejudice, there remains yet
          another avenue for him to receive consideration on the merits of his

    5     Murray v. Carrier, 477 U.S. 478 (1986).


                                             8
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 9 of 47 PageID 686




          procedurally defaulted claim. “[I]n an extraordinary case, where a
          constitutional violation has probably resulted in the conviction of
          one who is actually innocent, a federal habeas court may grant the
          writ even in the absence of a showing of cause for the procedural
          default.” Carrier, 477 U.S. at 496, 106 S. Ct. at 2649. “This
          exception is exceedingly narrow in scope,” however, and requires
          proof of actual innocence, not just legal innocence. Johnson v.
          Alabama, 256 F.3d 1156, 1171 (11th Cir. 2001).

    Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it

    is more likely than not that no reasonable juror would have convicted him’ of

    the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.

    2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

    credible,’ a claim of actual innocence must be based on reliable evidence not

    presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting

    Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,

    allegations of actual innocence are summarily rejected. Schlup, 513 U.S. at 324.

          C. Ineffective Assistance of Counsel

          “The Sixth Amendment guarantees criminal defendants effective

    assistance of counsel. That right is denied when a defense counsel’s

    performance falls below an objective standard of reasonableness and thereby

    prejudices the defense.” Yarborough v. Gentry, 540 U.S. 1, 5 (2003) (per curiam)

    (citing Wiggins v. Smith, 539 U.S. 510, 521 (2003), and Strickland v.

    Washington, 466 U.S. 668, 687 (1984)). To establish ineffective assistance, a

    person must show that: (1) counsel’s performance was outside the wide range of



                                           9
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 10 of 47 PageID 687




    reasonable, professional assistance; and (2) counsel’s deficient performance

    prejudiced the challenger in that there is a reasonable probability the outcome

    of the proceeding would have been different absent counsel’s deficient

    performance. Strickland, 466 U.S. at 687.

          There is no “iron-clad rule requiring a court to tackle one prong of the

    Strickland test before the other.” Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir.

    2010). Since both prongs of the two-part Strickland test must be satisfied to

    show a Sixth Amendment violation, “a court need not address the performance

    prong if the petitioner cannot meet the prejudice prong, and vice-versa.” Id.

    (citing Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)). As stated in

    Strickland: “If it is easier to dispose of an ineffectiveness claim on the ground of

    lack of sufficient prejudice, which we expect will often be so, that course should

    be followed.” 466 U.S. at 697.

          “The question is not whether a federal court believes the state court’s

    determination under the Strickland standard was incorrect but whether that

    determination was unreasonable – a substantially higher threshold.” Knowles

    v. Mirzayance, 556 U.S. 111, 123 (2009) (quotation marks omitted). If there is

    “any reasonable argument that counsel satisfied Strickland’s deferential

    standard,” then a federal court may not disturb a state-court decision denying

    the claim. Richter, 562 U.S. at 105. As such, “[s]urmounting Strickland’s high

    bar is never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371 (2010).


                                            10
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 11 of 47 PageID 688




    “Reviewing courts apply a ‘strong presumption’ that counsel’s representation

    was ‘within the wide range of reasonable professional assistance.’” Daniel v.

    Comm’r, Ala. Dep’t of Corr., 822 F.3d 1248, 1262 (11th Cir. 2016) (quoting

    Strickland, 466 U.S. at 689). “When this presumption is combined with §

    2254(d), the result is double deference to the state court ruling on counsel’s

    performance.” Id. (citing Richter, 562 U.S. at 105); see also Evans v. Sec’y, Dep’t

    of Corr., 703 F.3d 1316, 1333-35 (11th Cir. 2013) (en banc) (Jordan, J.,

    concurring); Rutherford v. Crosby, 385 F.3d 1300, 1309 (11th Cir. 2004).

        IV.   Petitioner’s Claims and Analysis

              A. Grounds One and Two

          Petitioner claims that the ineffective assistance of trial counsel caused

    him to plead guilty unknowingly to conspiracy to traffic cocaine. In Ground One,

    Petitioner claims that counsel failed to obtain all discovery, and failed to advise

    Petitioner of the relation between the facts and the law. (Doc. 1 at 5, 18-23). 6

    “Petitioner contends that counsel failed to make an attempt to inform him of all

    proper elements and information stemming from the said offense.” (Id. at 5).

    Petitioner claims that “this can clearly be seen from Petitioner’s case being


    6       Petitioner entered guilty pleas in three different cases, but he does not specify
    which case he is referring to in Ground One. However, Petitioner’s 20-year prison
    sentence was based on the conviction for conspiracy to traffic cocaine in Case Number
    12-1635, which is the case number identified on the first page of his Petition. (Doc. 1
    at 1). It is also the only case in which he filed a Rule 3.850 motion. (See Resp. Ex. F at
    53 n.1). Thus, the Court presumes Petitioner is referring to his guilty plea to
    conspiracy to traffic cocaine.


                                               11
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 12 of 47 PageID 689




    finalized within 45 days.” (Id.). He alleges that counsel met with him only once

    “for the initial briefing of the case,” and “coerced Petitioner into taking the first

    plea offer the State Attorney presented.” (Id. at 18). According to Petitioner,

    counsel’s failure to properly advise him left him confused about his plea options,

    the terms of the plea bargain, and the elements of the charge. (Id. at 18-21).

    Petitioner also claims that the plea colloquy did not comply with Rule 11 of the

    Federal Rules of Criminal Procedure.

          In Ground Two, Petitioner claims that trial counsel gave ineffective

    assistance by causing Petitioner to misunderstand the potential penalties

    under his plea agreement. (Doc. 1 at 7, 24-26). Petitioner alleges that when he

    signed “the original plea agreement form … it stated that Petitioner would

    serve no more than 15 years incarceration if he would accept the offer that was

    given to him at that point of time.” (Id. at 24). Petitioner asserts that when he

    signed the cooperation plea agreement, his counsel and the State led him to

    believe “that even if he could not perform his duties, the plea form was still

    declaratory.” (Id.). Once in the courtroom for the plea colloquy, Petitioner

    alleges that the judge “deviated” from the negotiated plea agreement, and that

    during an off-the-record discussion, Petitioner’s counsel advised him to agree to

    the altered terms. (See id.). Petitioner also argues that the trial court failed to

    inquire whether he understood “the length of sentence that was discussed in

    the actual plea agreement,” or whether any promises were made to induce


                                             12
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 13 of 47 PageID 690




    Petitioner to plead guilty, outside what was stated in the original plea form. (Id.

    at 25). In sum, Petitioner claims he “did not have proper advice as to the correct

    penalty, because of the two different agreements, ‘one from a written plea form

    and another from Judge Norton made in open court.’” (Id. at 26).

          Petitioner raised similar claims in grounds one and two of his Amended

    Rule 3.850 Motion. (Resp. Ex. F at 38-39, 40-41). In its order denying Rule 3.850

    relief, the trial court recounted the relevant facts:

          On September 18, 2012, Defendant was sentenced to a term of
          incarceration of twenty (20) years, with fifteen (15) years imposed
          under the mandatory minimum imprisonment provisions of … §
          893.135(1)(b)1c, Florida Statutes, for the crime of Conspiracy to
          Traffic in a Controlled Substance. [Exhibit “A”] Specifically, as
          charged in the Information, Defendant conspired with others to
          possess more than 400 grams of cocaine. [Exhibit “B”]

          Defendant entered a plea of guilty to the charged offense pursuant
          to a sealed written plea and cooperation agreement with the State
          of Florida that outlined the amount of cooperation and assistance
          Defendant would need to provide in order to receive a more lenient
          sentence. It was understood that Defendant would be released from
          jail to work as an informant with law enforcement.

          Although this Court was unable to find the unsealed written plea
          agreement on the docket or in possession of the Clerk of the Circuit
          Court, provisions of the agreement relevant to this motion were
          stated on the record by the trial court and the prosecuting attorney
          at the time Defendant entered his pleas of guilty. [Exhibit “C” at
          14-17, 19] Defendant acknowledged his understanding of the
          agreement, and specifically acknowledged that should he be
          arrested for a new criminal law violation, the State would not waive
          the mandatory minimum sentencing provisions, and he would
          receive a sentence between fifteen (15) and thirty (30) years in the
          Florida State Prison. He also acknowledged that the State need



                                            13
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 14 of 47 PageID 691




          only prove a violation of the agreement by a preponderance of the
          evidence.

          Defendant was on probation for Armed Possession of Cocaine, Case
          Number 2011-CF-000743, at the time he entered the plea of guilty
          in the instant case. He also entered an admission to violating
          probation. He was sentenced to a concurrent term of incarceration
          of fifteen (15) years on the probation violation.

          After Defendant was released to work with law enforcement, he
          purchased, as an agent of law enforcement, crack cocaine from a
          third party on May 7, 2012. After the purchase, he was captured on
          video breaking off several pieces of the crack cocaine. On May 10,
          2012, he was arrested and subsequently charged with Tampering
          with Evidence. [Exhibit “D”] He entered a plea of guilty to
          Tampering with Evidence in Case Number 2012-CF-004761.
          [Exhibit “E” at 5]

          This conduct was a violation of his plea agreement and subjected
          him, in accordance with the plea agreement, to a sentence between
          15 and 30 years, and the imposition of a mandatory minimum
          sentence pursuant to Fla. Stat. § 893.135(1)(b)1c.

    (Resp. Ex. F at 52-54). Turning to the current claims, the trial court explained:

          1. DEFENDANT WAS CONFUSED AT THE TIME OF
             ENTERING HIS PLEA BECAUSE HIS ATTORNEY DID
             NOT SUFFICIENTLY INVESTIGATE OR SHARE WITH
             HIM HIS “DISCOVERY.” The entire and thorough plea
             colloquy refutes any claims that Defendant was confused at the
             time of entering his plea. [See Exhibit “C”] Furthermore, the
             Defendant’s personal letter to the trial court [Judge Norton]
             establishes that he was fully aware of his guilt. [See Exhibit
             “P”][7]

          2. DEFENDANT WAS LED TO BELIEVE THAT HE WOULD
             BE SENTENCED TO A TERM OF INCARCERATION

    7      In this letter, Petitioner admitted wrongdoing, apologized for his mistakes, and
    recognized the need for punishment, but told Judge Norton that drug-use had affected
    his judgment and asked the judge for leniency. (Id. at 184-85).


                                              14
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 15 of 47 PageID 692




             BETWEEN 8 AND 15 YEARS. The Defendant was clearly told,
             and clearly acknowledged, that his sentence would be between
             15 and 30 years [with a mandatory minimum sentence of 15
             years] if he was arrested for a new criminal law violation. [See
             Exhibit “C” at 14-17, 19] The Defendant violated the agreement
             by committing the crime of Tampering with Evidence. He
             entered a plea of guilty to this offense and was sentenced to a
             term of five (5) years in prison in Case Number 2012-CF-004761.

    (Id. at 54-55).

          Petitioner appealed the denial of post-conviction relief to the First DCA.

    However, the First DCA dismissed the appeal, evidently because Petitioner

    failed to file a timely notice of appeal. Webster, 229 So. 3d 1227; (Resp. Exs. G,

    H). See also Shaw v. EPI Townsend, LLC, 107 So. 3d 558 (Fla. 1st DCA 2013)

    (appellant’s failure to file a timely notice of appeal required the DCA to dismiss

    the appeal for lack of jurisdiction). Respondent fails to mention that the First

    DCA dismissed the appeal for lack of jurisdiction, but instead concedes that

    Grounds One and Two were properly exhausted and addresses them on the

    merits. (Doc. 15 at 12, 19). For purposes of this Order, the Court assumes that

    Petitioner’s claims are exhausted and otherwise cognizable on federal habeas

    review. Nevertheless, applying de novo review, they are without merit. 8


    8     It is unclear whether AEDPA deference applies to the trial court’s decision
    under the unique circumstances here, where the trial court issued a reasoned decision
    on the merits, the last state court to issue a decision (the First DCA) did so on state
    procedural grounds, but the respondent fails to raise that procedural defense and
    addresses the merits. See Edwards v. Harrington, No. ED CV–10–00968–VBF (VBK),
    2011 WL 4434539, at *9–10 & n.5 (C.D. Cal. July 20, 2011) (describing the same
    dilemma with respect to claims decided on the merits by a lower state court but that
    were unexhausted). In an abundance of caution, the Court reviews the claims de novo,


                                              15
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 16 of 47 PageID 693




          Petitioner argues that the trial court’s ruling was based on an

    unreasonable determination of the facts. (Doc. 1 at 22-23). However, even upon

    de novo review, the Court concludes that Grounds One and Two lack merit

    based on the state-court record, including Petitioner’s sworn statements during

    the change-of-plea colloquy.

          The Supreme Court has held that “[b]efore deciding whether to plead

    guilty, a defendant is entitled to the effective assistance of competent counsel.”

    Padilla v. Kentucky, 559 U.S. 356, 364 (2010) (quotation marks omitted). Thus,

    “[t]he Supreme Court has long recognized that Strickland’s two-part inquiry

    applies to ineffective assistance of counsel arising out of the plea process.” Osley

    v. United States, 751 F.3d 1214, 1222 (11th Cir. 2014) (citing Hill v. Lockhart,

    474 U.S. 52, 57 (1985)). As with any ineffective assistance claim, a petitioner

    must demonstrate that counsel’s performance was deficient and that, but for

    counsel’s deficient performance, there is a reasonable probability the result of

    the proceeding would have been different. Hill, 474 U.S. at 57 (citing Strickland,

    466 U.S. at 687-88, 694). Where a petitioner claims that counsel’s misadvice

    caused him to plead guilty, demonstrating prejudice means “show[ing] that



    but nevertheless finds that they lack merit. See Berghuis v. Thompkins, 560 U.S. 370,
    390 (2010) (“Courts can, however, deny writs of habeas corpus under § 2254 by
    engaging in de novo review when it is unclear whether AEDPA deference applies,
    because a habeas petitioner will not be entitled to a writ of habeas corpus if his or her
    claim is rejected on de novo review.”). The Court also considers, and rejects, the
    remaining grounds upon de novo review of the merits.


                                               16
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 17 of 47 PageID 694




    there is a reasonable probability that, but for counsel’s errors, he would not

    have pleaded guilty and would have insisted on going to trial.” Id. at 59.

          The Supreme Court has said that “[s]olemn declarations in open court

    carry a strong presumption of verity,” and as such, there is a strong

    presumption that statements made during a plea colloquy are true. Blackledge

    v. Allison, 431 U.S. 63, 74 (1977). A prisoner often “has everything to gain and

    nothing to lose from filing a collateral attack upon his guilty plea.” Id. at 71-72.

    Therefore, to preserve the advantages of plea bargaining, “the representations

    of the defendant, his lawyer, and the prosecutor at [a plea] hearing, as well as

    any findings made by the judge accepting the plea, constitute a formidable

    barrier in any subsequent collateral proceedings.” Id. at 73-74. A prisoner who

    has made statements at a plea colloquy “‘bears a heavy burden to show his

    statements were false.’” Winthrop-Redin v. United States, 767 F.3d 1210, 1217

    (11th Cir. 2014) (quoting United States v. Rogers, 848 F.2d 166, 168 (11th Cir.

    1988)). “The subsequent presentation of conclusory allegations unsupported by

    specifics is subject to summary dismissal, as are contentions that in the face of

    the record are wholly incredible.” Blackledge, 431 U.S. at 74. The Supreme

    Court has cautioned that “[c]ourts should not upset a plea solely because

    of post hoc assertions from a defendant about how he would have pleaded but

    for his attorney’s deficiencies. Judges should instead look to contemporaneous




                                            17
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 18 of 47 PageID 695




    evidence to substantiate a defendant’s expressed preferences.” Lee v. United

    States, 137 S. Ct. 1958, 1967 (2017).

          The transcript of the change-of-plea colloquy refutes Petitioner’s

    allegations that he pleaded guilty unknowingly. (Resp. Ex. A at 186-213).

    During the plea hearing before Judge Norton on March 30, 2012, Petitioner

    admitted to violating probation in Case Number 11-743 and pleaded guilty to

    conspiracy to traffic cocaine in Case Number 12-1635 “pursuant to a negotiated

    sentence.” (Id. at 192). First, Petitioner affirmed under oath that, having

    discussed the matter with his counsel, he knowingly and freely admitted to a

    violation of probation (which was based on the conspiracy to traffic cocaine). (Id.

    at 192-96).

          Next, the court took Petitioner’s guilty plea for conspiracy to traffic

    cocaine. The information charged:

          IAN CHAD WEBSTER on February 15, 2012, in the County of
          Duval and the State of Florida, did agree, conspire, combine or
          confederate with Karen Perla and Jandy Cruz, to knowingly sell,
          purchase, manufacture, deliver, bring into the State, or to be
          knowingly in actual or constructive possession of 400 grams or more
          but less than 150 kilograms of Cocaine, contrary to the provisions
          of Sections 893.135(5) and 777.04(3), Florida Statutes.

    (Id. at 66). Trial counsel stipulated, in Petitioner’s presence, that there was a

    factual basis for the guilty plea. (Id. at 193). The court inquired whether

    Petitioner understood the plea agreement, the nature of the charge, and the

    rights he waived by pleading guilty:


                                            18
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 19 of 47 PageID 696




          THE COURT:         … At this time, sir, I’m holding up a white form,
                             and this white form is exactly 1, 2, 3, 4 – – 6
                             pages. Did you have an opportunity, sir, to read
                             all six of these pages (indicating)?[9]

          DEFENDANT:         Uh-huh (affirmative).

          THE COURT:         And, sir, is that your initials I’m looking at
                             (indicating)?

          DEFENDANT:         Yes, ma’am.

          THE COURT:         All right. After reading this, did you discuss it
                             with your lawyer?

          DEFENDANT:         Yes, ma’am.

          THE COURT:         And did he explain it to you completely, including
                             any possible defenses you may have, as well as
                             discussing the implications of your plea, sir?

          DEFENDANT:         Yes, ma’am.

          THE COURT:         Are you fully satisfied with his representation of
                             you?

          DEFENDANT:         Yes, ma’am.

          THE COURT:         After discussions with your lawyer, did you sign
                             the Plea of Guilty in Negotiated Sentence form,
                             sir?

          DEFENDANT:         Yes, ma’am.

          THE COURT:         And, sir, is this your signature I’m pointing to
                             (indicating)?


    9     As the trial court noted in its order denying Rule 3.850 relief, an unsealed
    version of the written plea agreement is not available in the record. (Resp. Ex. F at
    53). However, the relevant contents of the agreement were read into the record during
    the change-of-plea hearing.


                                             19
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 20 of 47 PageID 697




          DEFENDANT:       Yes, ma’am.

          THE COURT:       Sir, do you understand that you have the right to
                           plead not guilty?

          DEFENDANT:       Yes, ma’am.

          THE COURT:       And, sir, are you pleading guilty today[ ] because
                           you’re in fact guilty, or because you believe it to
                           be in your best interest?

          DEFENDANT:       I guess, it’s in my best interest.

          THE COURT:       All right. And do you understand that there will
                           be no trial in this case, sir?

          DEFENDANT:       Correct.

          THE COURT:       You’re also giving up your right to call witnesses,
                           to examine and cross-examine witnesses, as well
                           as the right to remain silent. This means if you’re
                           asked about this matter under oath, you must
                           answer fully and truthfully.

                           You’re also giving up the right to appeal all
                           matters relating to the judgment, including the
                           issue of guilt or innocence.

                           Do you understand that, sir?

          DEFENDANT:       I do.

          THE COURT:       And, Mr. Kennedy [the prosecutor], if you would
                           announce what Mr. Webster is pleading to today,
                           and the maximum prison exposure he is facing?

          MR. KENNEDY: Your Honor, he is pleading to the one count
                       Information, which is conspiracy to trafficking in
                       controlled substance.




                                          20
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 21 of 47 PageID 698




                               In this scenario, it’s one kilo of cocaine, and this
                               is a first-degree felony, which is punishable by up
                               to 30 years[ ] in the Florida State Prison.

          THE COURT:           And, Mr. Webster, do you understand the nature
                               of that charge?

          DEFENDANT:           Yes, ma’am.

          THE COURT:           Before proceeding further, has your lawyer done
                               everything that you requested?

          DEFENDANT:           Yes, ma’am.

          THE COURT:           Is there anything else that you want done in this
                               case, before proceeding further?

          DEFENDANT:           No, ma’am.

    (Resp. Ex. A at 196-99).

          Next, the trial court advised Petitioner that it was “going to go over the

    sentencing options that [were] under [his] agreement, to make sure [he]

    completely underst[oo]d them.” (Id. at 199). The court advised Petitioner that

    the following sentencing ranges and contingencies applied:

          (1) If Petitioner satisfied the conditions of the agreement and his
              cooperation led to the filing of at least three prosecutable state
              narcotics trafficking cases carrying a mandatory minimum
              sentence of three years or greater, or if his cooperation led to the
              filing of three or more “acceptable and prosecutable” cases that
              were not state narcotics trafficking cases, Petitioner’s
              sentencing range would be 5 to 12 years in prison.

          (2) If Petitioner’s cooperation did not lead to the filing of any
              prosecutable state narcotics trafficking cases, but Petitioner
              complied with the terms of the agreement, including by
              providing “substantial proactive assistance or truthful


                                              21
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 22 of 47 PageID 699




             testimony,” Petitioner’s sentencing range would be 8 to 15 years
             in prison.

          (3) If Petitioner violated the terms of the agreement, such as by
              providing false information, being arrested for a new law
              violation, or failing to appear for a proceeding, hearing, or
              interview, his sentencing range would be 15 to 30 years in
              prison. The State would need to prove a violation of the plea
              agreement only by a preponderance of the evidence.

    (Id. at 199-204) (paraphrased). Petitioner affirmed that he understood each of

    these terms. Petitioner also affirmed his understanding that the State Attorney

    had sole discretion to decide whether a case was prosecutable. (Id. at 200).

          Finally, the court inquired whether Petitioner’s guilty plea was free and

    voluntary:

          THE COURT:        Mr. Webster, has anyone threatened or coerced
                            you into entering this plea?

          DEFENDANT:        No, ma’am.

          THE COURT:        Has anyone promised you anything[ ] in order to
                            get you to this plea?

          DEFENDANT:        No, ma’am.

          THE COURT:        Are you entering this plea freely, willingly, and
                            voluntarily, sir?

          DEFENDANT:        Yes, I am.

          THE COURT:        Sir, do you have any questions?

          DEFENDANT:        No, I don’t.

          THE COURT:        Sir, are you currently under the influence of any
                            drugs, alcohol, or medication?


                                           22
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 23 of 47 PageID 700




          DEFENDANT:           No, I’m not.

          THE COURT:           I will find there is a factual basis to accept your
                               plea, and accept it at this time.

    (Resp. Ex. A at 204-05).

          The foregoing record shows that Petitioner entered his guilty plea

    knowingly and freely. Contrary to the allegation in Ground One that Petitioner

    did not understand how the facts related to the law, Petitioner stated, under

    oath, that he understood the charge (which was not complex), that he had

    discussed his plea decision with counsel, and that he knowingly pleaded guilty.

    Petitioner’s counsel stipulated (in Petitioner’s presence) that there was a factual

    basis for the guilty plea. To the extent Petitioner claims that counsel failed to

    share all discovery with him, or that he felt rushed into pleading guilty, his

    sworn statements discredit that claim. Petitioner stated that he was satisfied

    with his counsel’s representation (id. at 197) and that there was nothing more

    he wanted done in the case (id. at 199). Petitioner affirmed that he was not

    coerced into pleading guilty. (Id. at 204-05). Petitioner also claims he was

    “confused” about his plea options because of counsel’s misadvice. But Petitioner

    acknowledged, under oath, that he knew he had the right to plead not guilty,

    that he had the right to a trial, and that he waived that right by pleading guilty.

    Indeed, at the sentencing hearing, trial counsel explained to the trial court that

    Petitioner “advised [him] from the start he was not going to fight [the charge],


                                              23
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 24 of 47 PageID 701




    he wasn’t going to put the State to its burden of proof. It was clear that he had

    violated the law.” (Resp. Ex. B at 228).

          Petitioner claims that the plea colloquy did not comply with Rule 11 of

    the Federal Rules of Criminal Procedure because the trial court did not advise

    him of each element of the offense. (Doc. 1 at 20). “The plea colloquy, provided

    in Rule 11 of the Federal Rules of Criminal Procedure, constitutes the

    constitutional minimum requirements for a knowing and voluntary plea for

    federal courts, but that rule is not binding on state courts.” Stano v. Dugger,

    921 F.2d 1125, 1141 (11th Cir. 1991) (citations omitted). “The defendant does

    not necessarily need to be told the nature of the offense and elements of the

    crime at the actual plea proceedings; a knowing and intelligent guilty plea may

    be entered on the basis of the receipt of this information, generally from defense

    counsel, before the plea proceedings.” Id. at 1142 (citations omitted).

          A reviewing federal court may set aside a state court guilty plea
          only for failure to satisfy due process: “If a defendant understands
          the charges against him, understands the consequences of a guilty
          plea, and voluntarily chooses to plead guilty, without being coerced
          to do so, the guilty plea ... will be upheld on federal review.”

    Id. at 1141 (quoting Frank v. Blackburn, 646 F.2d 873, 882 (5th Cir. 1980) (en

    banc)). As explained above, the record establishes that Petitioner (1) understood

    the charge against him, (2) understood the consequences of pleading guilty, and

    (3) pleaded guilty free of coercion, having discussed the matter with his lawyer.




                                           24
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 25 of 47 PageID 702




          The record also refutes Petitioner’s claim in Ground Two that, due to

    counsel’s misadvice, he did not understand the potential penalties under the

    plea agreement, or that the trial court “deviated” from the terms of the

    agreement. The trial court advised Petitioner that it was “going to go over the

    sentencing options that are under your agreement, to make sure you completely

    understand them.” (Resp. Ex. A at 199) (emphasis added). As the trial court

    reviewed those terms, there was no indication that they differed from the terms

    in the written agreement (which Petitioner confirmed he had reviewed with

    counsel). Contrary to Petitioner’s allegation that he thought the maximum

    sentence would be 15 years in prison, he affirmed under oath that he understood

    the maximum penalty to be 30 years in prison, and that if he violated the

    agreement, such as by getting arrested for a new law violation, the sentencing

    range would be 15 to 30 years’ imprisonment. Petitioner further affirmed that

    the State would need to prove a violation of the cooperation agreement by a

    preponderance of the evidence, and that he had discussed the preponderance-

    of-the-evidence standard with his counsel. And, contrary to his claim that the

    court failed to inquire whether any promises were made to induce Petitioner to

    plead guilty, the judge asked Petitioner whether “anyone promised you

    anything[ ] in order to get you to this plea,” to which Petitioner responded, “No,

    ma’am.” (Id. at 205).




                                           25
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 26 of 47 PageID 703




          After Petitioner entered into the cooperation plea agreement, he was

    charged with, and pleaded guilty to, tampering with evidence while working as

    a police informant. (Resp. Ex. A at 84, 127-31; Resp. Ex. B at 216-25). That

    breach triggered the 15-to-30-year sentencing range under the terms of his

    agreement. Notably, when the prosecutor explained at the sentencing hearing

    that Petitioner was subject to a range of 15 to 30 years in prison, Petitioner

    voiced neither surprise nor objection. (Resp. Ex. B at 226-27, 235). When given

    the chance to speak, Petitioner acknowledged that he had broken the law and

    requested a sentence below the mandatory minimum because he had “a very

    bad drug problem.” (Id. at 235). The trial court ultimately sentenced Petitioner

    to a total term of 20 years in prison. (Id. at 240-41). After the court explained

    why it imposed that sentence, Petitioner affirmed that he understood why, but

    that he had hoped for 15 years in prison. (Id. at 244).

          Thus, the record contradicts Petitioner’s allegations in Grounds One and

    Two that, because of counsel’s misadvice, he did not enter his plea knowingly

    and voluntarily. Although sworn statements during a plea colloquy are not

    insurmountable, Petitioner has not carried his burden of overcoming them.

    Accordingly, relief on Grounds One and Two is denied.




                                           26
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 27 of 47 PageID 704




             B. Ground Three


          Petitioner claims there “was no factual basis to support the plea of guilt[y]

    to trafficking in cocaine” because the factual basis did not support each element

    of the charge. (Doc. 1 at 8, 27-29). In Case Number 12-1635, Petitioner was

    arrested and charged with conspiracy to traffic cocaine after he and two co-

    defendants met with a confidential source at a mall to purchase a kilogram of

    cocaine. Petitioner states that he was arrested before he could purchase the

    agreed-upon amount of drugs. (Id. at 27). According to Petitioner, “[a] defendant

    who is convicted of any level of trafficking has to have full possession of the said

    drugs in order to satisfy all requirements [embedded] in [Statute] Fla.

    893.135(5).” (Id. at 8, 27). Thus, according to Petitioner, a defendant may not be

    convicted of trafficking cocaine where the defendant is arrested before the drugs

    are released to the defendant’s actual possession. (Id. at 27).

          Petitioner admits that he “made an attempt to purchase [cocaine] from

    the confidential informant, but was subsequently arrested before the said drugs

    could be taken under his full control[ ].” (Id. at 28). As such, he claims he never

    had possession of the drugs because the transaction was never consummated.

    (Id.). Petitioner claims he should have been convicted of attempted trafficking

    instead. (Id. at 28-29) (citing Sherwood v. State, 734 So. 2d 1050 (Fla. 1st DCA




                                            27
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 28 of 47 PageID 705




    1998)). 10 Petitioner further claims that he would not have pleaded guilty had

    counsel advised him that the factual basis was inadequate to establish each

    element of the offense. (Id. at 29).

          Petitioner raised a similar claim in ground three of his Amended Rule

    3.850 Motion. (Resp. Ex. F at 42-43). The trial court denied the claim, writing:


          3. DEFENDANT CLAIMS THERE WAS NO FACTUAL BASIS
             TO SUPPORT HIS PLEA. This is not a cognizable claim under
             Rule 3.850 because it could, and should, have been raised on
             direct appeal. However, the record supports the existence of a
             factual basis for the plea. [Exhibit “Q”] This claim is untimely.


    (Id. at 55). “Exhibit Q,” which the trial court attached to its order, is the arrest

    report for conspiracy to traffic cocaine. (Id. at 187-89). It states:

          On 02-15-12, a narcotics investigation was conducted at 10300
          Southside Blvd (Avenues Mall)[.] Suspect [Petitioner] was
          introduced to the confidential source by co-defendants 1 & 2. The
          suspect took possession of the kilogram of cocaine and tested it in
          front of the co-defendants. The suspect and co-defendants were
          together when the $31,500 was delivered to the confidential source
          for the purchase of the cocaine.

          When the suspect was taken into custody he was forced to the
          ground where he chipped his front tooth. The suspect refused rescue
          at the scene.

          The suspect was transported to the narcotics office where he was
          interviewed by Detectives Maynard and Bennett.




    10    In addition to Sherwood, Petitioner cites a number of state decisions in Ground
    Three of his Petition. However, none of these cases involved defendants who were
    charged with and convicted of conspiracy.


                                             28
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 29 of 47 PageID 706




          Post Miranda the suspect gave a full confession and written
          statement about his involvement in the purchase of the kilogram of
          cocaine.

          The suspect was booked into the [Pretrial Detention Facility].

    (Id. at 188).

          Petitioner appealed the denial of post-conviction relief to the First DCA.

    However, the First DCA dismissed the appeal because Petitioner did not file a

    timely notice of appeal. Webster, 229 So. 3d 1227; (Resp. Exs. G, H). Respondent

    fails to mention this procedural default, but instead concedes that the claim was

    properly exhausted. (Doc. 15 at 23). 11 For purposes of this Order, the Court

    assumes that the claim is exhausted but concludes it is without merit.

          “[D]ue process does not require a state court to find a factual basis for a

    guilty plea unaccompanied by a claim of innocence.” Massey v. Warden, 733 F.

    App’x 980, 990 n.6 (11th Cir. 2018) (citing Wallace v. Turner, 695 F.2d 545, 548

    (11th Cir. 1983)). Petitioner does not claim innocence, nor could he plausibly do

    so. Petitioner admitted wrongdoing in his letter to Judge Norton (Resp. Ex. F

    at 184-85), at his sentencing (Resp. Ex. B at 235), and in the instant Petition,

    where he admits he attempted to buy cocaine from a confidential source (Doc. 1



    11     Despite this concession, Respondent may have preserved a procedural default
    defense when it observed that the trial court denied the claim as not cognizable under
    Rule 3.850 because it could, and should, have been raised on direct appeal. (Doc. 15 at
    24); see also Kimbrough v. Sec’y, Fla. Dep’t of Corr., 809 F. App’x 684, 690-91 (11th
    Cir. 2020). However, regardless of whether the claim is procedurally defaulted, the
    Court finds that it fails on the merits.


                                              29
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 30 of 47 PageID 707




    at 28-29). Petitioner’s claim that the factual basis was inadequate centers on

    the fact that he never took possession of the cocaine. But as shown below, that

    is irrelevant to whether he was guilty of conspiracy to traffic cocaine.

          Petitioner was charged with, and pleaded guilty to, conspiracy to traffic

    cocaine, in violation of Florida Statutes Section 893.135(5). (Resp. Ex. A at 66,

    132-37). A person commits the offense of trafficking cocaine if he “knowingly

    sells, purchases, manufactures, delivers, or brings into this state, or … is

    knowingly in actual or constructive possession of, 28 grams or more of cocaine,

    as described in s. 893.03(2)(a)4., or of any mixture containing cocaine, but less

    than 150 kilograms of cocaine or any such mixture.” Id., § 893.135(1)(b) (2012).

    If the amount of cocaine is 400 grams or more, but less than 150 kilograms, the

    crime is punishable by a mandatory minimum of 15 years in prison. Id., §

    893.135(1)(b)1.c (2012). The statute provides that “[a]ny person who agrees,

    conspires, combines, or confederates with another person to commit any act

    prohibited by subsection (1) commits a felony of the first degree and is

    punishable as if he or she had actually committed such prohibited act.” Id., §

    893.135(5) (2012). “The crime of conspiracy consists of an express or implied

    agreement between two or more persons to commit a criminal offense. Both an

    agreement and an intention to commit an offense are necessary elements of the

    crime.” George v. State, 208 So. 3d 838, 839 (Fla. 5th DCA 2017) (citation

    omitted).


                                           30
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 31 of 47 PageID 708




          The record shows that a factual basis supported Petitioner’s guilty plea.

    A defendant who pleads guilty admits the facts alleged by the State. See

    Vernold v. State, 376 So. 2d 1166, 1167 (Fla. 1979). The information charged

    that on February 15, 2012, in Duval County, Florida, Petitioner “did agree,

    conspire, combine or confederate with Karen Perla and Jandy Cruz, to

    knowingly sell, purchase, manufacture, deliver, bring into the State, or to be

    knowingly in actual or constructive possession of 400 grams or more but less

    than 150 kilograms of Cocaine.” (Resp. Ex. A at 66). The arrest report, which

    the trial court appended to its order denying Rule 3.850 relief, furnished further

    factual support for the guilty plea. See Hall v. State, 603 So. 2d 650, 650-51

    (Fla. 1st DCA 1992) (on remand, instructing post-conviction court to attach the

    arrest report on which it relied to find a factual basis for the defendant’s guilty

    plea). The arrest report detailed how Petitioner and two co-defendants met a

    confidential source at the Avenues Mall to purchase one kilogram of cocaine.

    (Resp. Ex. F at 188). Petitioner sampled some of the cocaine at the meeting and,

    along with his co-conspirators, delivered $31,500 to the confidential source.

    Indeed, Petitioner’s counsel stipulated that a factual basis supported the guilty

    plea. (Resp. Ex. A at 193).

          Petitioner’s argument that the factual basis fell short because he never

    took possession of the cocaine is unavailing. Petitioner pleaded guilty to

    conspiracy to traffic cocaine, not trafficking cocaine itself. “Conspiracy is a


                                            31
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 32 of 47 PageID 709




    separate and distinct crime from the offense which is the object of the

    conspiracy.” George, 208 So. 3d at 839. Thus, “a punishable conspiracy may

    exist whether or not the crime intended to be accomplished by it was

    committed.” King v. State, 104 So. 2d 730, 732 (Fla. 1957). The information and

    arrest report each support the existence of “an express or implied agreement

    between two or more persons” to traffic more than 400 grams of cocaine, coupled

    with an intent to commit the offense. George, 208 So. 3d at 839.

          Thus, the factual basis was sufficient. To the extent Petitioner claims

    counsel was ineffective for stipulating that a factual basis existed, that claim

    lacks merit as well. Accordingly, relief on Ground Three is denied.


             C. Ground Four


          Petitioner claims that his plea agreement was illegitimate because its

    terms violated Florida law, rendering its benefits illusory. (See Doc. 1 at 10, 30-

    33). Specifically, Petitioner contends that the plea agreement’s substantial

    assistance provisions did not comply with Florida Statutes Section 893.135. The

    statute contains a subsection on substantial assistance that provides:

          The state attorney may move the sentencing court to reduce or
          suspend the sentence of any person who is convicted of a violation
          of this section and who provides substantial assistance in the
          identification, arrest, or conviction of any of that person’s
          accomplices, accessories, coconspirators, or principals or of any
          other person engaged in trafficking in controlled substances. The
          arresting agency shall be given an opportunity to be heard in
          aggravation or mitigation in reference to any such motion. Upon


                                            32
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 33 of 47 PageID 710




          good cause shown, the motion may be filed and heard in camera.
          The judge hearing the motion may reduce or suspend the sentence
          if the judge finds that the defendant rendered such substantial
          assistance.

    Fla. Stat. § 893.135(4) (2012). Petitioner contends that his plea agreement

    violated § 893.135(4) because it authorized him to be sentenced below the 15-

    year mandatory minimum if he provided substantial assistance regarding

    crimes other than the February 2012 trafficking offense for which he was

    charged. 12 Thus, he contends, the plea bargain was void because the substantial

    assistance benefits were unlawful and illusory. Petitioner also claims that

    counsel gave ineffective assistance by allowing him to enter the plea agreement.

          Petitioner raised a similar claim in ground four of his Amended Rule

    3.850 Motion. (Resp. Ex. F at 44-45). The trial court denied the claim as

    procedurally barred, untimely, and meritless.


          4. THE PLEA AGREEMENT WAS UNLAWFUL OR “NOT
             LEGITIMATE” BECAUSE IT REQUIRED HIM TO SET UP
             NEW CASES BY WORKING AS AN INFORMANT FOR
             LAW ENFORCEMENT: This, too, is not a cognizable claim
             under Rule 3.850 because it could, and should, have been raised
             on direct appeal. The Court also finds this claim to be untimely.

             Defendant purchased a trafficking quantity of cocaine from a
             confidential source. He was immediately arrested and gave
             police a complete confession. Trial counsel wisely viewed the
             case as one in which Defendant needed to cooperate, which
             Defendant agreed to do, to avoid a fifteen (15) year minimum

    12     Petitioner references § 893.135(3), but it appears he intended to reference §
    893.135(4). The substantial assistance provision used to be located in subsection (3),
    but at least since 1987 it has been located under subsection (4).


                                             33
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 34 of 47 PageID 711




              mandatory sentence. However, on the first case involving his
              cooperation, Defendant attempted to take crack cocaine
              (evidence) in violation of his plea agreement.
    (Resp. Ex. F at 55-56).

          Petitioner appealed the denial of post-conviction relief to the First DCA.

    However, the First DCA dismissed the appeal because Petitioner did not file a

    timely notice of appeal. Webster, 229 So. 3d 1227; (Resp. Exs. G, H). Respondent

    fails to mention this procedural default, but instead concedes that the claim was

    properly exhausted. (Doc. 15 at 27). 13 For purposes of this Order, the Court

    assumes that the claim is exhausted but concludes it is without merit.

          The Supreme Court has held that “when a plea rests in any significant

    degree on a promise or agreement of the prosecutor, so that it can be said to be

    part of the inducement or consideration, such promise must be fulfilled.”

    Santobello v. New York, 404 U.S. 257, 262 (1971). If a plea agreement makes

    illusory promises, “it would fail from the outset due to a lack of valid

    consideration.” United States v. Hunter, 835 F.3d 1320, 1326 (11th Cir. 2016).14




    13     Respondent may have preserved a procedural default defense when it observed
    that the trial court denied the claim because it could have been raised on direct appeal.
    (Doc. 15 at 28); see also Kimbrough, 809 F. App’x at 690-91. Whether or not the claim
    is defaulted, the Court finds that it fails on the merits.

    14     To the extent Petitioner claims his plea agreement or resulting sentence
    violated Florida law, “federal habeas corpus relief does not lie for errors of state law.”
    Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (internal quotation marks and citations
    omitted).


                                               34
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 35 of 47 PageID 712




          Under the cooperation plea agreement, Petitioner faced three sentencing

    ranges, depending on his level of cooperation and assistance. (Resp. Ex. A at

    199-204). First, if Petitioner’s efforts led to the filing of three or more

    prosecutable state narcotics trafficking cases carrying a mandatory minimum

    sentence of three years or greater, or if it led to the filing of three or more

    “acceptable and prosecutable” cases that were not state narcotics trafficking

    cases, Petitioner’s sentencing range would be 5 to 12 years in prison. Second, if

    Petitioner’s cooperation did not lead to the filing of any prosecutable state

    narcotics trafficking cases, but Petitioner complied with the terms of the

    agreement, including by providing “substantial proactive assistance or truthful

    testimony,” the sentencing range would be 8 to 15 years in prison. Third, if

    Petitioner violated the terms of the agreement, such as by providing false

    information or being arrested for a new law violation, his sentencing range

    would be 15 to 30 years in prison.

          Contrary to Petitioner’s allegations, his plea agreement did not violate

    Section 893.135(4) by promising to reward Petitioner for cooperating against

    someone other than his co-defendants in the February 2012 trafficking offense.

    The statute authorizes a sentence reduction if a defendant “provides substantial

    assistance in the identification, arrest, or conviction of any of that person’s

    accomplices, accessories, coconspirators, or principals or of any other person

    engaged in trafficking in controlled substances.” Fla. Stat. § 893.135(4) (2012)


                                           35
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 36 of 47 PageID 713




    (emphasis added). Thus, Florida law “recognizes that a defendant convicted of

    a violation of section 893.135 may benefit via a general reduction of sentence

    for assistance relating to matters outside of the particular drug charge against

    him,” provided that the requirements of § 893.135(4) are met. Soto v. State, 515

    So. 2d 249, 250 (Fla. 5th DCA 1987). 15 To the extent the plea agreement

    authorized    a   below-mandatory-minimum            sentence    if   Petitioner   gave

    substantial assistance in other drug-trafficking cases, the agreement was

    consistent with § 893.135(4).

          And, the type of assistance Petitioner attempted to provide fell within the

    scope of § 893.135(4) and the plea agreement. Petitioner attempted to provide

    assistance in a narcotics-trafficking case when he made a controlled purchase

    of crack cocaine from a suspect. (See Resp. Ex. A at 78; Resp. Ex. B at 217).

    Unfortunately, on his first attempt to cooperate, Petitioner was caught on video

    taking several pieces of the cocaine he had just purchased, which led to his

    conviction for tampering with evidence. (Resp. Ex. B at 217). Petitioner failed


    15    Petitioner relies on Campbell v. State, 453 So. 2d 525 (Fla. 5th DCA 1984),
    which the Fifth DCA decided three years before Soto. In Campbell, the court ruled
    that § 893.135 did not permit a sentence reduction where a defendant provided
    substantial assistance in a drug-trafficking case unrelated to his own charge, and
    therefore allowed the defendant to withdraw from his plea agreement. Id. at 526.
    However, the version of § 893.135 in effect when Campbell was decided was different.
    It only authorized a sentence reduction if the defendant cooperated against “his
    accomplices, accessories, coconspirators, or principals.” Fla. Stat. § 893.135(3) (1983).
    Later versions of the statute authorized a sentence reduction if the defendant
    cooperated, in the alternative, against “any other person engaged in trafficking in
    controlled substances.” Fla. Stat. § 893.135(4) (1987).


                                               36
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 37 of 47 PageID 714




    to reap the benefits of the cooperation agreement not because it violated Florida

    law, but because Petitioner violated the agreement.

          Contrary to Petitioner’s claims, the plea agreement was consistent with §

    893.135(4), at least as the agreement was applied to Petitioner. As the trial

    court noted, “[t]rial counsel wisely viewed the case as one in which Defendant

    needed to cooperate.” (Resp. Ex. F at 55). Petitioner had reportedly given a full

    confession to conspiring to traffic cocaine (id. at 188), and the plea agreement

    gave Petitioner the opportunity to escape a 15-year mandatory minimum (see

    Resp. Ex. B at 228-29 (counsel discussing the benefits of the cooperation deal)).

    Unfortunately, Petitioner violated the agreement. Because the plea agreement

    was lawful, and because counsel was not ineffective in negotiating the

    agreement, relief on Ground Four is denied.


             D. Ground Five


          Petitioner claims that the trial court and trial counsel erred by failing to

    advise him he could seek withdrawal of his guilty plea to conspiracy-to-traffic

    cocaine. (Doc. 1 at 34-37). Petitioner claims that counsel gave ineffective

    assistance by not moving to withdraw Petitioner’s plea “when it was determined

    that he would not [receive] the [sentence] that Petitioner believed he would

    obtain for pleading guilty to the said offense.” (Id. at 34). Petitioner claims that

    “[o]nce it was decided that the Petitioner would not receive the 8-15 year



                                            37
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 38 of 47 PageID 715




    sentence promised by his counsel and the State Attorney, it was an affirmative

    duty to permit the Petitioner an opportunity to withdraw his plea and then

    leave it up to the judge to accept the motion or deny it.” (Id.).

             Petitioner raised a similar claim in ground five of his Amended Rule 3.850

    Motion. (Resp. Ex. F at 56). The trial court denied the claim, explaining:


             5. TRIAL COUNSEL WAS INEFFECTIVE FOR FAILING TO
                INFORM DEFENDANT THAT HE COULD WITHDRAW
                HIS PLEA WHEN GUIDELINE SENTENCE RANGE WAS
                FOR A LONGER SENTENCE THAN CONTEMPLATED AT
                TIME PLEA OF GUILTY WAS ENTERED. The guideline
                range in the instant case was of little significance to the
                sentencing in the instant case because Defendant violated the
                plea agreement and was facing a minimum sentence of fifteen
                (15) years. It should also be noted that Defendant committed a
                new crime between the time he entered the plea and was
                sentenced which would account for an increase in his guideline
                score. This claim is untimely filed.
    (Id.).

             Petitioner appealed the denial of Rule 3.850 relief, but the First DCA

    dismissed the appeal because Petitioner failed to file a timely notice of appeal.

    Webster, 229 So. 3d 1227; (Resp. Exs. G, H). Respondent fails to mention this

    procedural default, but instead concedes that the claim was properly exhausted

    and addresses it on the merits. (Doc. 15 at 30). For purposes of this Order, the

    Court assumes that the claim is exhausted.

             Nevertheless, the claim is due to be denied because it is without merit. As

    Respondent points out, to withdraw a guilty plea before sentencing, “the



                                              38
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 39 of 47 PageID 716




    defendant has the burden to show good and sufficient cause to support the

    withdrawal.” (Doc. 15 at 34 (citing Gunn v. State, 841 So. 2d 629, 630 (Fla. 2d

    DCA 2003); Fla. R. Crim. P. 3.170(f))). “In order to show cause why the plea

    should be withdrawn, mere allegations are not enough; the defense must offer

    proof that the plea was not voluntarily and intelligently entered.” Robinson v.

    State, 761 So. 2d 269, 274 (Fla. 1999) (citations omitted). As discussed regarding

    Grounds One and Two, the record establishes that Petitioner knowingly and

    voluntarily pleaded guilty to conspiracy to traffic cocaine under the cooperation

    plea   agreement.   When     he   accepted   the   plea   agreement,   Petitioner

    acknowledged that if he violated its conditions, he would be subject to a

    sentencing range of 15 to 30 years in prison. Petitioner subsequently violated

    the agreement by tampering with evidence, an offense he also admitted at his

    sentencing hearing. (Resp. Ex. B at 216-25). That violation triggered the

    sentencing range of 15 to 30 years in prison. Petitioner’s allegation that he

    thought he would still be subject to a reduced sentencing range of 8 to 15 years,

    despite violating his plea agreement and tampering with evidence, is incredible.

    Indeed, Petitioner expressed no desire to withdraw from his guilty plea at the

    sentencing hearing, even after hearing the applicable sentencing range.

           Assuming, arguendo, that counsel and the trial court failed to advise

    Petitioner that he could seek withdrawal of his guilty plea under Fla. R. Crim.

    P. 3.170(f), Petitioner has not shown prejudice. Even if Petitioner had moved to


                                           39
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 40 of 47 PageID 717




    withdraw his guilty plea, Petitioner could not have shown that his plea was

    entered unknowingly or involuntarily. Thus, Petitioner has failed to establish

    a reasonable probability that, but for counsel’s omission, the outcome of the

    proceeding would have been different. Strickland, 466 U.S. at 694. As such,

    relief on this ground is denied.


             E. Ground Six


          Next, Petitioner claims that the trial court erred when he was sentenced

    by a different judge (the Honorable James Daniel) from the one who took his

    guilty plea and “was familiar with the case” (the Honorable Virginia Norton).

    (Doc. 1 at 38-41). Without explanation, Judge Norton recused herself before

    Petitioner’s sentencing (Resp. Ex. A at 125-26), which Petitioner claims left him

    “in the blind about his course of options,” denied him due process, and subjected

    him to a harsher sentence (Doc. 1 at 38). Petitioner suggests that the change of

    judges prejudiced him because Judge Daniel imposed a different sentence than

    Judge Norton would have. (See id. at 39-40). Petitioner alleges that Judge

    Daniel did not have all the information necessary to impose sentence, but he

    does not describe what information Judge Daniel was lacking. (Id. at 40).

    Petitioner also argues that counsel should have objected to Judge Norton’s

    recusal. (Id. at 40-41).




                                           40
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 41 of 47 PageID 718




          Petitioner raised a similar claim in ground six of his Amended Rule 3.850

    Motion. (Resp. Ex. F at 48-49). The trial court denied the claim, explaining:


          6. TRIAL COUNSEL WAS INEFFECTIVE FOR ALLOWING
             JUDGE NORTON (ORIGINAL TRIAL JUDGE) TO
             RECUSE FROM THE CASE WITHOUT PROPERLY
             INFORMING            THE       DEFENDANT            OF       THE
             JUSTIFICATION FOR THE RECUSAL. There was no
             requirement that Judge Norton explain to Defendant or
             Defendant’s counsel the reasons for her decision to enter an
             order of disqualification. Therefore, trial counsel could not be
             ineffective for failing to inform Defendant of Judge Norton’s
             reasons for disqualification. The claim is also untimely filed.


    (Id. at 56). Petitioner appealed the denial of Rule 3.850 relief to the First DCA,

    which dismissed the appeal because of Petitioner’s failure to file a timely notice

    of appeal. Webster, 229 So. 3d 1227; (Resp. Exs. G, H). However, Respondent

    concedes that this claim is exhausted and does not assert procedural default.

    (Doc. 15 at 36). Assuming that the claim is properly before the Court, it is due

    to be denied because it is without merit.

          Petitioner fails to point to any clearly established rule or law that requires

    a trial judge to explain the reasons for his or her recusal, or that a due process

    violation occurs when a defendant is sentenced by a different judge from the

    one who presided over his change of plea. Moreover, Petitioner’s argument that

    he was prejudiced because Judge Daniel imposed a harsher sentence than

    Judge Norton would have imposed is purely speculative. Petitioner has no way

    of knowing how Judge Norton would have sentenced him. And, although the 20-


                                            41
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 42 of 47 PageID 719




    year sentence that Judge Daniel imposed was greater than the 15-year

    mandatory minimum, it was also less than the 23-to-30-year sentence that the

    State sought. (See Resp. Ex. B at 237-38). To the extent Petitioner argues that

    the sentencing judge was not familiar with the case, the sentencing transcript

    shows that Judge Daniel was well-informed about the facts of the case, the

    procedural history, and Petitioner’s personal circumstances. (See id. at 216-45).

          Had trial counsel objected to Judge Daniel sentencing Petitioner instead

    of Judge Norton, the claim would have been meritless. “A lawyer cannot be

    deficient for failing to raise a meritless claim.” Freeman v. Att’y General, 536

    F.3d 1225, 1233 (11th Cir. 2008). As such, relief on Ground Six is denied.


             F. Ground Seven


          Finally, Petitioner claims that counsel gave ineffective assistance by

    failing to investigate the circumstances surrounding the charge of tampering

    with evidence (which also established that he violated his plea agreement).

    (Doc. 1 at 42-49). Petitioner alleges that he did not tamper with evidence or

    violate his cooperation agreement when, while working as an informant, he

    broke off and took several pieces of crack cocaine acquired in a controlled

    purchase. Petitioner contends that sampling the cocaine was inherently part of

    the task. Petitioner claims that had counsel investigated this defense, he would

    have learned that controlled purchases “require[ ] a buyer to test a small



                                           42
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 43 of 47 PageID 720




    amount before making a purchase, as any law enforcement officer in the Drug

    Task Force would be able to testify to this known fact.” (Id. at 43).

          Petitioner failed to raise this claim in state court, either in his original

    Rule 3.850 Motion or his Amended Rule 3.850 Motion. As a result, Respondent

    argues that Petitioner failed to exhaust this claim. (Doc. 15 at 38-43). Petitioner

    acknowledges that he failed to exhaust Ground Seven, but argues he can

    overcome the default under the standard of Martinez v. Ryan, 132 S. Ct. 1309

    (2012). (Doc. 1 at 47-49). In Martinez,

          [t]he U.S. Supreme Court enunciated a narrow exception to the
          general rule that the lack of an attorney or attorney error in state
          post-conviction proceedings does not establish cause to excuse the
          procedural default of a substantive claim. The Supreme Court,
          however, set strict parameters on the application of this exception.
          It applies only where (1) state law requires a prisoner to raise
          ineffective-trial-counsel claims during an initial collateral
          proceeding and precludes those claims during direct appeal; (2) the
          prisoner failed to properly raise ineffective-trial-counsel claims
          during the initial collateral proceeding; (3) the prisoner either did
          not have counsel or his counsel was ineffective during those initial
          state collateral proceedings; and (4) failing to excuse the prisoner’s
          procedural default would result in the loss of a “substantial”
          ineffective-trial-counsel claim. The Supreme Court later extended
          Martinez’s rule to cases where state procedures, as a practical
          matter, make it “virtually impossible” to actually raise ineffective-
          trial-counsel claims on direct appeal. Trevino, 569 U.S. at –––, 133
          S. Ct. at 1918–21.

    Lambrix v. Sec’y, Fla. Dep’t of Corr., 851 F.3d 1158, 1164 (11th Cir. 2017) (some

    citations omitted).




                                              43
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 44 of 47 PageID 721




          Petitioner cannot overcome the procedural default because Ground Seven

    does not present a substantial ineffective assistance claim. Petitioner pleaded

    guilty to tampering with evidence, and he does not explain how counsel’s failure

    to investigate a spurious defense rendered his plea unknowing or involuntary.

          But, even if he could overcome the procedural default, the claim fails on

    the merits. On September 18, 2012, Petitioner appeared before Judge Daniel to

    plead guilty to tampering with evidence and to be sentenced in each of his cases.

    (Resp. Ex. B at 214-45). The prosecutor summarized the history of the case and

    the factual basis for the evidence-tampering charge:

          MR. KENNEDY: He pled guilty on [March 30, 2012] to the tiered
                       plea agreement [for conspiracy to traffic cocaine]
                       that you just saw, that you just unsealed. The
                       short explanation of what happened here, he was
                       on probation, he was arrested as part of a case of
                       multiple codefendants on the conspiracy to
                       traffick [sic] case. Basically, he was there to
                       purchase a kilo of cocaine from the CI. As per the
                       plea agreement, he was released, he made bond,
                       while he was out working with law enforcement,
                       I believe on his first deal actually, he was caught
                       on video breaking off several pieces of the cocaine
                       that he had just bought as an agent of the police,
                       and taking that cocaine. And that is what the last
                       case – that is [what] the tampering with case
                       evidence basically is, is that him taking the
                       cocaine. He has not pled to that[.] I understand
                       from Mr. Truncale that he’s going to plead to the
                       Court. That’s a third degree felony, so the State
                       is in agreement that if you want to run that
                       concurrent to the other counts, he’ll plead up to
                       that.



                                           44
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 45 of 47 PageID 722




    (Id. at 217). Petitioner stated that he had no objection to the State’s

    representation of the factual basis. (Id. at 224-25). Petitioner admitted guilt to

    the charge, and affirmed that he was pleading guilty because he was in fact

    guilty. (Id. at 222). In addition, Petitioner stated that he was satisfied with the

    advice and representation of his counsel, with whom he had discussed his

    decision to plead guilty beforehand. (Id. at 218-19).

            In any event, Petitioner’s proposed defense – that taking cocaine for

    himself was necessarily part of the task of engaging in a controlled purchase –

    is frivolous. Countless sting operations are executed without informants taking

    contraband for themselves. Moreover, Petitioner’s defense rings hollow because

    according to the factual basis (with which he agreed), he took several pieces of

    cocaine after he had already paid for it. (Id. at 217, 224-25). And according to

    the arrest report, Petitioner tried to conceal the pieces of cocaine from law

    enforcement. (Resp. Ex. A at 78). Thus, under Strickland, trial counsel could

    reasonably have declined to pursue Petitioner’s spurious defense. Because

    Ground Seven is procedurally defaulted and meritless, relief is denied.

       V.     Conclusion

            Accordingly, having reviewed each claim in the Petition de novo, it is

    hereby ORDERED:




                                            45
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 46 of 47 PageID 723




          1. Petitioner Ian Chad Webster’s Petition for Writ of Habeas Corpus

              Under 28 U.S.C. § 2254 (Doc. 1) is DENIED and this case is

              DISMISSED WITH PREJUDICE.

          2. The Clerk shall enter judgment accordingly, terminate any pending

              motions, and close the file.

          3. If Petitioner appeals this Order, the Court denies a certificate of

              appealability (COA). Because the Court has determined that a COA

              is not warranted, the Clerk shall terminate from the pending motions

              report any motion to proceed on appeal as a pauper that may be filed

              in this case. Such termination shall serve as a denial of the motion. 16

          DONE AND ORDERED at Jacksonville, Florida this 14th day of

    October, 2020.



                                                          TIMOTHY J. CORRIGAN
                                                          United States District Judge




    16     The Court should issue a COA only if the Petitioner makes “a substantial
    showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make this
    showing, Petitioner “must demonstrate that reasonable jurists would find the district
    court’s assessment of the constitutional claims debatable or wrong,” Tennard v.
    Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)),
    or that “the issues presented were ‘adequate to deserve encouragement to proceed
    further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v.
    Estelle, 463 U.S. 880, 893 n.4 (1983)). After consideration of the record as a whole, the
    Court will deny a COA.


                                               46
Case 3:17-cv-00904-TJC-PDB Document 22 Filed 10/14/20 Page 47 of 47 PageID 724




    lc 19

    Copies:
    Counsel of record
    Ian Chad Webster




                                         47
